DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/22 has been considered by the examiner.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 7 and 9 have been amended. 
		Claims: 8 and 10 have not been amended. 

	Examiner’s Notes:
	The examiner withdraws the previous objection to the title of the specification indicated in the office action filed on 10/13/21 in view of the applicant’s amendment filed on 01/10/22.


Response to Arguments
Applicant’s arguments filed 01/10/22 with regards to claims 7-10 have been fully considered but they are not persuasive.    



	APPLICANT’S ARGUMENTS:
	The applicant argues that 3GPP fails to disclose the claimed invention because the examiner appears to assert an analogy between the “Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access Network (NG-RAN)” and the “Call flows for SRVCC from NG RAN without PS HO supported” disclosed by 3GPP.  However, the alleged “NG RAN” of 3GPP is configured with 2/3G neighbor cell and therefore fails to disclose “in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network” and “the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN” as recited by amended independent claim 7 and Ryu fails to teach, disclose or suggest the feature of  “in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network” (See Pages 5-7 of the Applicant’s arguments filed on 01/10/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of 3GPP does disclose the applicant’s argued limitations of “in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network” and “the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN” and “the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portion of the 3GPP, Page 1, Abstract & Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 and Page 4, Section 4.1, Subsection 2 seen below:


    PNG
    media_image1.png
    256
    1026
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    188
    1162
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1015
    949
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    415
    1354
    media_image4.png
    Greyscale

	As can be seen from the highlighted portions of 3GPP seen above, 3GPP, Page 1, Abstract discloses possible potential implementations of voice service continuity from 5G (i.e. reads on NG-RAN being a 5G access network) to GERAN or UTRAN which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the entire disclosure within the 3GPP NPL is intended to be utilized within a scenario of implementing a voice service continuity from 5G to UTRAN.
	In addition, 3GPP, Page 4, Section 4.1, Subsection 2 discloses based on UE measurement reports, the source NG RAN decides to send a handover required message to the AMF triggering an SRVCC handover to GERAN / UTRAN (i.e. reads on SRVCC from NG-RAN to UTRAN) and 3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE includes (i.e. reads on configured to set) the SRVCC capability indication (i.e. reads on first identification information is capability information indicating support of the SRVCC from NG-RAN to UTRAN) and GERAN MS Classmark 2/3 and supported codecs IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to  which clearly indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the SRVCC included in the registration request message may be an indication of SRVCC from a 5G NG-RAN to UTRAN and which therefore reads on the applicant’s argued limitations.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Potential implementations of voice service continuity from 5G to 2/3G”, 3GPP TSG-SA WG1 Meeting #80, S1-174157, Reno, USA, 25 Nov - 1 Dec 2017 herein after referenced as 3GPP.

 Regarding claim 7 and claim 9, 3GPP discloses:
A User Equipment (UE) comprising: a controller configured to and A communication method performed by a User Equipment (UE), the communication method comprising: set, in a registration request message, first identification information, a Mobile Station Classmark 2, and supported codecs, in a case that the UE supports Single Radio Voice Call Continuity (SRVCC)  and transmission and/or reception circuitry configured to transmit the registration request message to a core network, wherein the first identification information is capability information indicating support of the SRVCC (3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE (i.e. reads on UE) includes (i.e. reads on configured to set) the SRVCC capability indication (i.e. reads on first identification information is capability information indicating support of the SRVCC) and GERAN MS Classmark 2/3 (i.e. reads on “Classmark 2”) and supported codecs (i.e. reads on supported codecs) IE in the registration request message and the AMF (i.e. reads on core network) stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3 (i.e. reads on transmit the registration request message to a core network).  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to include a processor and a transceiver in order to be able to perform the different functionalities of including the SRVCC capability in a registration request message that is transmitted to the AMF core network).
	3GPP discloses in one embodiment a registration procedure for the UE indicating a SRVCC capability indication but fails to explicitly disclose in the same embodiment that the SRVCC capability is directed towards an SRVCC from the NG-RAN to the UTRAN and therefore fails to disclose in the same embodiment the limitations of “in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access Network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network;” and “the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN.”
In a different embodiment, 3GPP discloses:
set, in a registration request message, first identification information in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) from a Next Generation Radio Access Network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network; the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN (3GPP, Page 1, Abstract discloses possible potential implementations of voice service continuity from 5G (i.e. reads on NG-RAN being a 5G access network) to GERAN or UTRAN; 3GPP, Page 4, Section 4.1, Subsection 2 discloses based on UE measurement reports, the source NG RAN decides to send a handover required message to the AMF triggering an SRVCC handover to GERAN / UTRAN (i.e. reads on SRVCC from NG-RAN to UTRAN); 3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE includes (i.e. reads on configured to set) the SRVCC capability indication (i.e. reads on first identification information is capability information indicating support of the SRVCC from NG-RAN to UTRAN) and GERAN MS Classmark 2/3 and supported codecs IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SRVCC included in the registration request message may be an indication of SRVCC from a 5G NG-RAN to UTRAN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of the different embodiments for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / .


Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Potential implementations of voice service continuity from 5G to 2/3G”, 3GPP TSG-SA WG1 Meeting #80, S1-174157, Reno, USA, 25 Nov - 1 Dec 2017 herein after referenced as 3GPP in view of RYU et al. (US Patent Publication 2019/0373441 herein after referenced as Ryu).

Regarding claim 8 and claim 10, 3GPP discloses:
The UE according to claim 7 and The communication method according to claim 9, wherein the transmission and/or reception circuitry transmits the registration request message to the core network (3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE includes the SRVCC capability indication and GERAN MS Classmark 2/3 and supported codecs IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3).
“transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs”.
	In a related field of endeavor, Ryu discloses:
transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs (Ryu, [0146] discloses a stand-alone TAU occurs when the UE experiences any of the following conditions:  Ryu, [0157] discloses for a SR-VCC capable UE, a change of MS Classmark 2, MS Classmark 3 and/or Supported Codecs; Ryu, [0161] discloses the procedure is initiated by a UE in either ECM-IDLE state or ECM-CONNECTED state; Ryu, [0144] discloses when a UE performs an attach procedure for attaching to a system and a tracking area changes due to mobility of the UE or a TAU procedure is periodically performed, configuration related to UE mobility to a power saving mode is set and operated for the UE by the MME at the request of the UE during the procedure; Ryu, [0004] discloses an object of the present invention is to provide a method for updating UE configuration.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE sends a registration request message such as a tracking area update TAU when the classmark 2 and/or supported codecs change).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to .   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SHAN (US Patent Publication 2019/0182718) discloses a system wherein during a UE registration procedure, a UE may need to indicate its capability of supporting SRVCC handover from NG-RAN to UTRAN to the AMF.

WU et al. (US Patent Publication 2016/0100337) discloses a system wherein the UE reports the supported voice coding / decoding capability and the supported SRVCC capability for example a classmark 2 or classmark 3 in a network attachment procedure or a tracking area update TAU procedure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645